Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: All the claims are allowable over the prior art of record because prior art fail to teach or fairly suggest a method of operating a virtual network, comprising: receiving an input frame having a header that identifies a remote router/switch, the input frame originating from one of a plurality of sources; determining a virtual exit device from the identity of the remote router/switch; encapsulating the input frame to form a first encapsulated frame, the first encapsulated frame having a field that identifies the virtual exit device, and a field that includes the input frame; determining a next hop for the first encapsulated frame from the identity of the virtual exit device; encapsulating the first encapsulated frame to form a second encapsulated frame, the second encapsulated frame having a field that identifies a next hop for the second encapsulated frame, and a field that includes the first encapsulated frame; combining the second encapsulated frame with other second encapsulated frames from the plurality of sources to form a sequence of second encapsulated frames; and transmitting the sequence of second encapsulated frames. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIN JUNG/Primary Examiner, Art Unit 2472